DETAILED ACTION
This Office Action is in response to the amendment filed on August 23, 2021. Claims 1-30 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments made to original claims 1-2, 11-12, 14-15, 24-25, and 30 have been fully considered. 
Response to Argument
Applicant's arguments and amendments received August 23, 2021 have been fully considered.
With regard to 35 U.S.C. § 103, Applicant argues that the cited prior art do not disclose the as-amended claims. This language corresponds to the newly amended language of claims 1, 14, and 30.
As these are directed to newly amended language, see the rejection below for how the a newly added reference reads on the newly amended language as well as the examiner's interpretation of the cited art in view of the presented claim set.
Applicant also argues VTM 7’s public availability. As the rejection below is based on new prior art, the public availability of VTM 7 is moot.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-20, 23-26, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2021/0084325 (“Lim”) in view of the level of skill in the art.
With respect to claim 14, Lim discloses the invention substantially as claimed, including 
A device comprising:
a memory configured to store video data (see Fig. 3, item 370, showing a memory for storing video data); and
one or more processor implemented in circuitry (see Fig. 3, ¶¶30, 70, 125, describing that the method/device of Lim may be implemented in software executed by microprocessors) and configured to:
determine bi-directional motion vectors of a current block of the video data (see Fig. 4, ¶¶28, 92, 176, showing and describing that bi-directional motion vectors (MVX0, MVY0, MVX1, MVY1) are determined for each block, i.e., including a current block, of video data);
determine that a condition is satisfied with respect to the current block based on an x-component and a y-component of each of the bi-directional motion vectors of the current block being less than a threshold value (see Fig. 15, ¶¶129, 132, 175-177, 180, describing that the method/device may determine whether a CVC condition is satisfied with respect to the current block and that CVC condition is based on whether MVx0 and MVx1 and MVy0 and MVy1 have the same magnitude/motion displacement and opposite signs, i.e., the condition is based on whether the x and y components of each of the bi-directional motion vectors are less than a threshold value – namely the threshold for MVx0 depends on MVx1, the threshold for MVy0 depends on MVy1, etc.);
based on the condition being satisfied with respect to the current block, early terminate application of a motion vector refinement process to the bidirectional motion vectors of the current block (see citations with respect to element above, describing that where this condition is satisfied, the method/device may skip, i.e., early terminate, application of BIO (a bidirectional optical flow refinement process to bidirectional motion vectors) to the current block);
determine a prediction block for the current block based on the bidirectional motion vectors of the current block (see ¶¶28, 35, 40-41, 80-84, describing that the device/method predicts the current block based on the bi-directional motion vectors of the current block); and
reconstruct the current block based on the prediction block for the current block (see Fig. 3, item “reconstructed video”, ¶¶71, 77, 87, showing and describing that the prediction block of the current block is used to reconstruct the current block).
As detailed above, Lim does not explicitly disclose a threshold for the x and y components of each of the bi-directional mvs. However, Lim does disclose that it is determined whether these components are equal in magnitude but opposite in direction, aka symmetrical. One of ordinary skill in the art at the time of filing would have understood that determining whether, e.g., MVx0 = MVx1, requires the comparison of MVx0’s magnitude to a threshold based on MVx1 and determining whether it is greater than, equal to, or less than that threshold. Likewise, determining whether, e.g., MVx0 = MVx1, requires the comparison of MVx1’s magnitude to a threshold based on MVx0. Accordingly, to one of ordinary skill in the art at the time of filing, it would have been obvious to have modified the description to describe each component of each bidirectional vector to have a threshold based on the corresponding vector in the opposing picture. 
With respect to claim 15, Lim discloses the invention substantially as claimed. As described above Lim in view of the level of skill in the art discloses all the elements of independent claim 14. Lim additionally discloses: 
wherein the determination that the condition is satisfied with respect to the current block is based on an absolute value of each the x-component and the y-component of each of the bi-directional motion vectors of the current block being less than the threshold value (see citations and arguments with respect to claim 14 above, describing that the condition being satisfied is based on the magnitude of each of the components of the bi-directional motion vectors, i.e., based on their absolute value). 
The reasons for combining the cited prior art with respect to claim 14 also apply to claim 15.
With respect to claim 16, Lim discloses the invention substantially as claimed. As described above Lim in view of the level of skill in the art discloses all the elements of independent claim 14. Lim additionally discloses: 
wherein the motion vector refinement process is a decoder-side motion vector refinement (DMVR) process (see citations and arguments with respect to claim 14 above and ¶85, describing that the decoder may perform BIO (which refines the motion vector – see ¶5), i.e., a DMVR process). 
The reasons for combining the cited prior art with respect to claim 14 also apply to claim 16.
With respect to claim 17, Lim discloses the invention substantially as claimed. As described above Lim in view of the level of skill in the art discloses all the elements of independent claim 14. Lim additionally discloses: 
wherein the motion vector refinement process is a bidirectional optical flow (BDOF) process (see citations and arguments with respect to claim 14 above, describing a BIO, i.e., bi-directional optical flow, process). 
The reasons for combining the cited prior art with respect to claim 14 also apply to claim 17.
With respect to claim 18, Lim discloses the invention substantially as claimed. As described above Lim in view of the level of skill in the art discloses all the elements of independent claim 14. Lim additionally discloses: 
wherein the current block is a first block, and the one or more processors are further configured to:
determine bi-directional motion vectors of a second block of the video data; 
based on the condition not being satisfied with respect to the second current block, apply the motion vector refinement process to the bi-directional motion vectors of the second block to determine refined bi-directional motion vectors of the second block;
determine a prediction block for the second block based on the refined bidirectional motion vectors of the second block; and
reconstruct the second block based on the prediction block for the second block (see citations and arguments with respect to claim 14 above, describing that this is done for all CUs/sub-blocks/blocks of an image, i.e., including a second block).
The reasons for combining the cited prior art with respect to claim 14 also apply to claim 18.
With respect to claim 19, Lim discloses the invention substantially as claimed. As described above Lim in view of the level of skill in the art discloses all the elements of independent claim 14. Lim additionally discloses: 
wherein, to determine that the condition is satisfied with respect to the current block, the one or more processors are configured to:
determine that the condition is satisfied with respect to the current block based on MVL0x not being equal to -1 * MVL1x and MVL0y not being equal to -1 * MVL1y, wherein MVL0x is an x-component of a list 0 motion vector of the bi-directional motion vectors of the current block, MVL1x is an x-component of a list 1 motion vector of the bi-directional motion vectors of the current block, MVL0y is a y-component of the list 0 motion vector of the bi-directional motion vectors of the current block, and MVL1y is a y-component of the list 1 motion vector of the bi-directional motion vectors of the current block (see citations above with respect to claim 14, describing determining whether MVx0 is equal in magnitude and opposite in sign to MVx1 and whether MVy0 is equal in magnitude and opposite in sign to MVy1, i.e., determine that the condition is satisfied with respect to the current block based on MVL0x not being equal to -1 * MVL1x and MVL0y not being equal to -1 * MVL1y, wherein MVL0x is an x-component of a list 0 motion vector of the bi-directional motion vectors of the current block, MVL1x is an x-component of a list 1 motion vector of the bi-directional motion vectors of the current block, MVL0y is a y-component of the list 0 motion vector of the bi-directional motion vectors of the current block, and MVL1y is a y-component of the list 1 motion vector of the bi-directional motion vectors of the current block).
The reasons for combining the cited prior art with respect to claim 14 also apply to claim 19.
With respect to claim 20, Lim discloses the invention substantially as claimed. As described above Lim in view of the level of skill in the art discloses all the elements of independent claim 14. Lim additionally discloses: 
wherein, to determine that the condition is satisfied with respect to the current block, the one or more processors are configured to:
determine that the condition is satisfied with respect to the current block based on MVL0x not being equal to -1 * MVL1x or MVL0y not being equal to -1 * MVL1y, wherein MVL0x is an x-component of a list 0 motion vector of the bi-directional motion vectors of the current block, MVL1x is an x-component of a list 1 motion vector of the bi-directional motion vectors of the current block, MVL0y is a y-component of the list 0 motion vector of the bi-directional motion vectors of the current block, and MVL1y is a y-component of the list 1 motion vector of the bi-directional motion vectors of the current block (see citations above with respect to claim 14, describing determining whether MVx0 is equal in magnitude and opposite in sign to MVx1 and whether MVy0 is equal in magnitude and opposite in sign to MVy1, i.e., determine that the condition is satisfied with respect to the current block based on MVL0x not being equal to -1 * MVL1x or MVL0y not being equal to -1 * MVL1y, wherein MVL0x is an x-component of a list 0 motion vector of the bi-directional motion vectors of the current block, MVL1x is an x-component of a list 1 motion vector of the bi-directional motion vectors of the current block, MVL0y is a y-component of the list 0 motion vector of the bi-directional motion vectors of the current block, and MVL1y is a y-component of the list 1 motion vector of the bi-directional motion vectors of the current block).
The reasons for combining the cited prior art with respect to claim 14 also apply to claim 20.
With respect to claim 23, Lim discloses the invention substantially as claimed. As described above Lim in view of the level of skill in the art discloses all the elements of independent claim 14. Lim additionally discloses: 
wherein, to determine that the condition is satisfied with respect to the current block, the one or more processors are configured to determine that the condition is satisfied with respect to the current block based on a length of the bidirectional motion vectors of the current block being different from each other (see citations and arguments with respect to claim 14 above, describing that the condition is determined based on whether the magnitude/displacement of the vectors are equal – one of ordinary skill in the art at the time of filing would have understood vector magnitude/displacement to be its length – see Lim Fig. 4). 
The reasons for combining the cited prior art with respect to claim 14 also apply to claim 23.
With respect to claim 24, Lim discloses the invention substantially as claimed. As described above Lim in view of the level of skill in the art discloses all the elements of independent claim 14. Lim additionally discloses: 
wherein, to determine that the condition is satisfied with respect to the current block, the one or more processors are configured to determine that the condition is satisfied with respect to the current block based on a difference between a length of the bi-directional motion vectors of the current block being greater than a second threshold value (see citations and arguments with respect to claim 14 above, describing that the condition is determined based on whether the magnitude/displacement of the vectors are equal – one of ordinary skill in the art at the time of filing would have understood vector magnitude/displacement to be its length – see Lim Fig. 4, and in determining if they are equal the system determines whether their difference is greater than a threshold value, e.g., 0). 
The reasons for combining the cited prior art with respect to claim 14 also apply to claim 24.
With respect to claim 25, Lim discloses the invention substantially as claimed. As described above Lim in view of the level of skill in the art discloses all the elements of independent claim 14. Lim additionally discloses: 
wherein, to determine that the condition is satisfied with respect to the current block, the one or more processors are configured to determine that the condition is satisfied with respect to the current block based on a difference between a length of the bi-directional motion vectors of the current block being less than a second threshold value (see citations and arguments with respect to claim 14 above, describing that the condition is determined based on whether the magnitude/displacement of the vectors are equal – one of ordinary skill in the art at the time of filing would have understood vector magnitude/displacement to be its length – see Lim Fig. 4, and in determining if they are equal the system determines whether their difference is less than a threshold value, e.g., 0). 
The reasons for combining the cited prior art with respect to claim 14 also apply to claim 25.
With respect to claim 26, Lim discloses the invention substantially as claimed. As described above Lim in view of the level of skill in the art discloses all the elements of independent claim 14. Lim additionally discloses: 
wherein the one or more processors are configured to generate residual data for the current block based on the prediction block for the current block (see citations and arguments with respect to claim 14 above and Lim ¶¶71, 76-77, 87, describing that the coding method includes generating residual data for a current block/CU using a prediction block for that block/CU). 
The reasons for combining the cited prior art with respect to claim 14 also apply to claim 26.
With respect to claim 28, Lim discloses the invention substantially as claimed. As described above Lim in view of the level of skill in the art discloses all the elements of independent claim 14. Lim additionally discloses: 
wherein the device comprises one or more of a camera, a computer, a mobile device, a broadcast receiver device, a set-top box, an integrated circuit, a microprocessor, or a wireless communication device (see citations and arguments with respect to claim 14 above describing that the device may include a microprocessor). 
The reasons for combining the cited prior art with respect to claim 14 also apply to claim 28.
With respect to claim 1, claim 1 recites the elements of claim 14 in method form rather than device form. Accordingly, the disclosure recited with respect to claim 14 also applies to claim 1.
With respect to claim 2, claim 2 recites the elements of claim 15 in method form rather than device form. Accordingly, the disclosure recited with respect to claim 15 also applies to claim 2.
With respect to claim 3, claim 3 recites the elements of claim 16 in method form rather than device form. Accordingly, the disclosure recited with respect to claim 16 also applies to claim 3.
With respect to claim 4, claim 4 recites the elements of claim 17 in method form rather than device form. Accordingly, the disclosure recited with respect to claim 17 also applies to claim 4.
With respect to claim 5, claim 5 recites the elements of claim 18 in method form rather than device form. Accordingly, the disclosure recited with respect to claim 18 also applies to claim 5.
With respect to claim 6, claim 6 recites the elements of claim 19 in method form rather than device form. Accordingly, the disclosure recited with respect to claim 19 also applies to claim 6.
With respect to claim 7, claim 7 recites the elements of claim 20 in method form rather than device form. Accordingly, the disclosure recited with respect to claim 20 also applies to claim 7.
With respect to claim 10, claim 10 recites the elements of claim 23 in method form rather than device form. Accordingly, the disclosure recited with respect to claim 23 also applies to claim 10.
With respect to claim 11, claim 11 recites the elements of claim 24 in method form rather than device form. Accordingly, the disclosure recited with respect to claim 24 also applies to claim 11.
With respect to claim 12, claim 12 recites the elements of claim 25 in method form rather than device form. Accordingly, the disclosure recited with respect to claim 25 also applies to claim 12.
With respect to claim 13, claim 13 recites the elements of claim 26 in method form rather than device form. Accordingly, the disclosure recited with respect to claim 26 also applies to claim 13.
With respect to claim 30, Claim 30 recites the elements of claim 14 in computer-readable medium form rather than device form. Lim discloses that it was known to implement coders in software stored on a computer-readable medium and executed by a computer/processor (see ¶¶30, 70, 125, describing that image encoders/decoders were known to be implemented in software instructions executable by a microprocessor, i.e., one or more processors implemented in circuitry – Examiner takes Official Notice that one of ordinary skill in the art at the time of filing would have understood software for execution by a processor to necessarily be stored in a computer-readable medium). The reasons for combining the cited prior art with respect to claim 14 also apply to claim 30. Accordingly, the disclosure recited with respect to claim 14 also applies to claim 30.
Claim Rejections - 35 USC § 103
Claims 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of U.S. Patent Publication No. 2020/0145650 (“Zhou”).
With respect to claim 27, Lim discloses the invention substantially as claimed. As detailed above, Lim in view of the level of skill in the art discloses each and every element of independent claim 14. 
Lim discloses an image processing/coding device, but does not explicitly disclose that such device may include a display configured to display the video data.
However, in the same field of endeavor, Zhou discloses that it was known for image coding devices to be televisions, video monitors, automobile displays, etc., i.e., for such devices to further compris[e] a display configured to display the video data (see ¶102, describing that it was known for image coding devices to be televisions, video monitors, automobile displays, etc.).
Lim discloses a video coding method employed in a coding device (see citations and arguments with respect to claim 14 above). Zhou also discloses a device capable of video coding (see ¶¶3, 110
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include a display in the coding device of Lim as taught by Zhou.
With respect to claim 29, Lim discloses the invention substantially as claimed. As detailed above, Lim in view of the level of skill in the art discloses each and every element of independent claim 14. 
Lim discloses an image processing/coding device, but does not explicitly disclose that such device may include a camera configured to capture the video data.
However, in the same field of endeavor, Zhou discloses that it was known for image coding devices to be a video camera, i.e., for such devices to further compris[e] a camera configured to capture the video data (see ¶102, describing that it was known for image coding devices to be a video camera).
Lim discloses a video coding method employed in a coding device (see citations and arguments with respect to claim 14 above). Zhou also discloses a device capable of video coding (see ¶¶3, 110) and details that such a device may comprise a video camera. At the time of filing, one of ordinary skill would have been familiar with coding devices for executing video coding and their components have understood that, as evidenced by Zhou, one common coding device may include a video camera. Accordingly, to one of ordinary skill in the art at the time of filing employing the methods of Lim in a device comprising a display would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include a video camera in the coding device of Lim as taught by Zhou.
Allowable Subject Matter
Claims 8-9 and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The cited prior art fails to disclose that the condition upon which BIO is skipped is based on MVL0x not being equal to -1 * (MVL1x + ∆x) and/or MVL0y not being equal to -1 * (MVL1y + ∆y) for all ∆x and ∆y ranging from -N to N, wherein MVL0x is an x-component of a list 0 motion vector of the bi-directional motion vectors of the current block, MVL1x is an x-component of a list 1 motion vector of the bi-directional motion vectors of the current block, MVL0y is a y-component of the list 0 motion vector of the bi-directional motion vectors of the current block, MVL1y is a y-component of the list 1 motion vector of the bi-directional motion vectors of the current block, and N is a sequence-, picture-, subpicture-, tile-, slice- level number signaled in a bitstream or a pre-defined constant integer number.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINDSAY J UHL/               Examiner, Art Unit 2481